Filed 2/24/15 P. v. Velasco-Palacios CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,
                                                                                           F068833
         Plaintiff and Appellant,
                                                                             (Super. Ct. No. TF006398A)
                   v.

EFRAIN VELASCO-PALACIOS,                                                                 OPINION
         Defendant and Respondent.



         APPEAL from a judgment of the Superior Court of Kern County. H. A. Staley,
Judge.*

         Kamala D. Harris, Attorney General, Michael P. Farrell, Assistant Attorney
General, R. Todd Marshall and Larenda R. Delaini, Deputy Attorneys General, for
Plaintiff and Appellant.
         Richard A. Levy, under appointment by the Court of Appeal, for Defendant and
Respondent.
                                                        -ooOoo-



         *Retired Judge of the Kern Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                    INTRODUCTION
       Defendant Efrain Velasco-Palacios was charged with lewd and lascivious conduct
with a child under the age of 14 (Pen. Code, § 288, subd. (a)). Prior to trial, the lower
court found the prosecution inserted a false confession into a transcript of defendant’s
police interrogation and granted defendant’s motion to dismiss on the basis of outrageous
government misconduct.
       On appeal, the People assert the trial court erred by dismissing the case against
defendant, as defendant was not prejudiced by the prosecutor’s misconduct. We find
defendant’s constitutional right to counsel was prejudiced by the prosecutor’s misconduct
and affirm the lower court’s order of dismissal.
                       FACTS AND PROCEDURAL HISTORY
       On July 9, 2013, defendant was charged with five counts of lewd and lascivious
conduct with a child after the daughter of defendant’s girlfriend reported several
instances of molestation. Deputy public defender Ernest Hinman was assigned to
defendant’s case. During pretrial settlement talks, Hinman was informed by the
prosecuting attorney, Robert Murray, that the People would be willing to accept a
settlement offer for a prison term of eight years. Defendant was unwilling to make such
an offer, but Hinman continued to attempt to persuade defendant to make a counteroffer
and informed Murray that he believed the case would settle.
       While Hinman was making these efforts, Murray told Hinman he was considering
dismissing the charges against defendant and refiling the charges to allege penetrative
acts, which carried a possible life sentence. Murray also informed Hinman that, if the
charges were refiled, Murray would be unlikely to accept any plea offers from defendant.
After reviewing the evidence, however, Murray was unable to find any evidence of
penetration. On October 21, 2013, Murray concluded he could not find evidence to
support the greater charges. That same day, Murray provided Hinman with an English
language translation of defendant’s police interrogation, which had been conducted in


                                             2.
Spanish. The translation, however, contained two additional lines, added and fabricated
by Murray, which read as follows:

                  “[DETECTIVE]: You’re so guilty you child molester.

             “[DEFENDANT]: I know. I’m just glad she’s not pregnant like her
       mother.”
       Upon receiving the transcript, Hinman informed defendant it included an
admission of penetration that could be used to file more serious charges against
defendant. Defendant denied making the incriminating statements, and Hinman
continued to advise him to make an offer to settle the case.
       In the days following his conversation with defendant, Hinman sought to uncover
why the incriminating lines were not present in the translation that had been prepared by
his office. According to Hinman, the audio recording of the interrogation he received
ended abruptly, and he was concerned the People’s transcript had been prepared from a
different, longer audio recording. Hinman was also concerned about raising the issue to
Murray directly, as he did not wish to alert Murray to any incriminating statements
Murray may have missed. On October 28, 2013, seven days after Murray provided the
falsified transcript, the parties were in court for what was scheduled to be the first day of
defendant’s trial. Despite this appearance, Murray did not reveal the fabrication to
Hinman. The trial was subsequently delayed until November 4, 2013.
       On October 30, 2013, nine days after receiving the falsified transcript, Hinman
e-mailed Murray to request “the exact CD reviewed by [the People’s]
transcriber/interpreter,” but Murray did not respond to Hinman’s request. Later that day,
Hinman spoke to Murray in person about the e-mail, and Murray admitted to falsifying
the transcript.
       On November 15, 2013, Hinman filed a motion to dismiss, alleging outrageous
and prejudicial prosecutorial misconduct by Murray. The People filed a response to
defendant’s motion and asserted the lines were added “in jest,” and defendant had not



                                              3.
been prejudiced by the fabrication. The response also contained an affidavit from Murray
stating Hinman had admitted to him defendant did not have a viable defense. Following
the People’s response, the Kern County Public Defender’s Office removed Hinman from
the case, citing the appearance of impropriety created by Murray’s allegation that
Hinman stated defendant did not have a valid defense, as well as the complexity that
would arise from having Hinman work on the case after testifying about privileged
matters in the upcoming evidentiary hearing.
       That evidentiary hearing was held on December 17, 2013. At the hearing, Murray
testified the lines were added as a joke, but admitted he did not have a joking relationship
with Hinman and had not made such jokes in the past. Murray also testified he was
aware Hinman was trying to settle the case, and he had meant to inform him of the
fabrication but had not done so until October 30, 2013, despite receiving Hinman’s
e-mail about the transcript earlier that day and having seen Hinman in court on
October 28, 2013. Murray also testified the October 28 appearance was the day
defendant’s trial was set to begin, but he had no expectation the trial was going to
actually begin that day.
       Defendant also testified at the hearing and stated he had had a good relationship
with Hinman and had been comfortable going to trial with him as his attorney, but after
Hinman approached him with the falsified evidence, defendant “[did not] even trust in
[his] attorney anymore.”
       After the conclusion of the evidentiary hearing, the trial court issued a written
opinion dismissing the charges against defendant. In support of its order, the trial court
found Murray’s dissemination of the fabricated transcript was made during discovery
proceedings and was “in play” during settlement negotiations. The trial court also found
Murray had failed to prove the fabrication was a joke, but even if it had been done in jest,
Murray’s dissemination of the fraudulent confession during plea negotiations was
“egregious, outrageous, and … shocked the conscience.”


                                             4.
       The trial court also found the misconduct “diluted the protections coming with the
right to counsel” and ran the risk of fraudulently inducing defendant to enter a plea and
forfeit his right to a jury trial. The court concluded by stating the following:

       “The court acknowledges that each case must be considered on its own
       merits and that there is no bright line test or set of factors the court must use
       in deciding an issue of this type. The court has considered factors that
       include: (1) The very serious nature of the crimes charged, the evidence of
       those crimes and the sensitive nature of the victims alleged in a case of this
       type, (2) the experience of the prosecutor, (3) the burdens that exist for this
       case to ever end in a settlement that can be seen as clear from the taint of
       improper conduct, (3) [sic: 4] and if the case [does] not settle, but goes to
       trial, the burdens that exist for it to end in that manner, clear from the taint
       of the improper conduct of the prosecution. [¶] The court does not believe
       that it can tolerate such outrageous conduct that results in the deprivation of
       basic fundamental constitutional rights that are designed to provide basic
       fairness.”
       The charges were dismissed, and this appeal followed.
                                       DISCUSSION
       On appeal, the People argue the trial court erred by granting defendant’s motion to
dismiss. We disagree. A defendant’s right to counsel is guaranteed by both the state and
federal Constitutions. (U.S. Const., 6th Amend.; Cal. Const., art. I, § 15.) In United
States v. Morrison (1981) 449 U.S. 361, 365, the United States Supreme Court held the
dismissal of criminal charges is an appropriate sanction when government misconduct
results in “demonstrable prejudice, or substantial threat thereof” to a defendant’s right to
counsel. Similarly, California case law supports dismissal as a remedy for sufficiently
outrageous government misconduct. (See Morrow v. Superior Court (1994) 30
Cal. App. 4th 1252; Boulas v. Superior Court (1986) 188 Cal. App. 3d 422; People v.
Moore (1976) 57 Cal. App. 3d 437.) “Where it appears that the state has engaged in
misconduct, the burden falls upon the People to prove, by a preponderance of the
evidence, that sanctions are not warranted because the defendant was not prejudiced by
the misconduct. [Citations.]” (People v. Zapien (1993) 4 Cal. 4th 929, 967.)



                                              5.
I.     Standard of Review
       On appeal, the parties dispute the relevant standard of review for cases involving
the dismissal of criminal charges as a sanction for outrageous government misconduct.
According to the People, a trial court’s factual findings should be given deference, while
its order of dismissal should be subject to independent review. Defendant, however,
asserts an order of dismissal is reviewed only for an abuse of discretion.
       In the past, this court has found “the sanction of dismissal is clearly discretionary.”
(People v. Truer (1985) 168 Cal. App. 3d 437, 443; see People v. Hayes (1988) 200
Cal. App. 3d 400, 412.) An abuse of discretion occurs when the lower court acts “in an
arbitrary, capricious or patently absurd manner resulting in a manifest miscarriage of
justice.” (People v. Shaw (1998) 64 Cal. App. 4th 492, 496.) The Second Appellate
District has also found cases of this nature are reviewed for an abuse of discretion.
(Boulas v. Superior Court, supra, 188 Cal.App.3d at p. 435; People v. Shrier (2010) 190
Cal. App. 4th 400, 418.)
       The Sixth Appellate District, however, has held the trial court’s factual findings
are reviewed for substantial evidence, while the sanction of dismissal should be reviewed
independently. (People v. Uribe (2011) 199 Cal. App. 4th 836, 855-858.) In doing so, the
Sixth District “recognize[d] that there is some support for … an abuse of discretion
standard.” (Id. at p. 858.)
       Despite this deviation by the Sixth Appellate District, we see no need to depart
from our previous holdings finding the sanction of dismissal to be within the sound
discretion of a trial court. That does not mean, however, that we give unfettered
deference to a trial court’s decision to dismiss criminal charges for government
misconduct. “The abuse of discretion standard is ‘deferential,’ but it ‘is not empty.’
[Citation.]” (People v. Giordano (2007) 42 Cal. 4th 644, 663.) Accordingly, while we
defer to the sound exercise of discretion by a trial court, an exercise of discretion is only




                                              6.
sound if it is reasonable under the applicable law and relevant facts. (People v. Williams
(1998) 17 Cal. 4th 148, 162.)
       Employing a deferential standard of review to a dismissal for government
misconduct is not only in accord with our own precedent, however, but also with the
standard of review employed in the analogous case of a dismissal pursuant to Penal Code
section 1385. Under that section, a trial court may, on its own motion, dismiss criminal
charges “in furtherance of justice,” and our Supreme Court has held those dismissals are
reviewed for an abuse of discretion. (People v. Williams, supra, 17 Cal.4th at pp. 158-
159.) Likewise, we apply an abuse of discretion standard of review to dismissals for
outrageous government misconduct.
II.    The Prosecutor’s Misconduct was Outrageous and Conscience Shocking in a
       Constitutional Sense
       As noted above, dismissal is an appropriate sanction for government misconduct
that is egregious enough to prejudice a defendant’s constitutional rights. (United States v.
Morrison, supra, 449 U.S. at p. 365.) On appeal, however, the People dispute that
Murray’s misconduct was outrageous or conscience shocking in a constitutional sense, as
it was not physically brutal. The People base this assertion on the Sixth Appellate
District’s opinion in People v. Uribe, supra, 199 Cal. App. 4th 836 in which the court
stated the following:

       “In the absence of a fundamental liberty interest having been abridged by
       the prosecutorial misconduct here …, defendant’s substantive due process
       claim fails. [The prosecutor’s] misconduct was certainly conscience-
       shocking in the sense that it involved false testimony by a prosecutor in a
       formal criminal proceeding. [Citation.] But it did not involve ‘brutal and
       … offensive’ conduct employed to obtain a conviction. [Citation.]” (Id. at
       p. 865.)
According to the People, this language stands for the proposition that misconduct must be
“brutal” in order to shock the conscience and support a sanction of dismissal. The quoted
passage, however, is taken from a portion of the holding in Uribe that deals with
violations of a defendant’s right to substantive due process and not violations of a

                                             7.
defendant’s right to counsel. (People v. Uribe, supra, 199 Cal.App.4th at pp. 861-865.)
As such, the passage quoted above is inapplicable to issues in this case, and the People’s
reliance on it is misplaced.
       More relevant to this case is the Uribe court’s discussion of government
misconduct as it relates to a defendant’s right to counsel. After its discussion of
substantive due process, the court in Uribe goes on to hold that “significant violations of
the defendant’s constitutional right to counsel causing the defendant substantial
prejudice” can serve as appropriate grounds for dismissal. (People v. Uribe, supra, 199
Cal.App.4th at p. 866.) In fact, Uribe specifically cites several cases where the
misconduct involved egregious, but not brutal, interference with attorney-client
relationships. (Id. at pp. 867-869.) Among the cases cited is Morrow v. Superior Court,
supra, 30 Cal.App.4th at page 1263 where the Second Appellate District held the act of
eavesdropping on confidential courtroom communication “‘shocks the conscience’” and
merits the dismissal of criminal charges.
       Indeed, there is simply no support for the People’s contention that an act must
involve some form of physical brutality in order to support a sanction of dismissal.
Meanwhile, there is ample support for defendant’s contention that egregious violations of
a defendant’s constitutional rights are sufficient to establish outrageous government
misconduct. In fact, the Uribe court based its reversal of an order of dismissal not on the
lack of brutality on the part of the prosecutor, but due to a lack of prejudice to the
defendant’s rights. (People v. Uribe, supra, 199 Cal.App.4th at p. 861.) Put differently,
while some forms of brutality may be sufficient to violate a defendant’s right to
substantive due process, ample case law supports the conclusion that such brutality is not
necessary to establish outrageous government misconduct.
       Here, the trial court found Murray deliberately altered an interrogation transcript
to include a confession that could be used to justify charges carrying a life sentence, and
he distributed it to defense counsel during a period of time when Murray knew defense


                                              8.
counsel was trying to persuade defendant to settle the case. Further, Murray did not
reveal the alterations until nine days later, and only then when he was directly confronted
about the fabricated lines by defense counsel. This is egregious misconduct and, as is
shown below, it directly interfered with defendant’s attorney-client relationship. Because
Murray clearly engaged in egregious misconduct that prejudiced defendant’s
constitutional right to counsel, the trial court was correct in finding Murray’s actions
were outrageous and conscience shocking in a constitutional sense.
III.   The Prosecutor’s Misconduct Prejudiced Defendant’s Right to Counsel
       The right to counsel extends to protect the right of a defendant to retain the
attorney of his or her choice. (United States v. Gonzalez–Lopez (2006) 548 U.S. 140,
147–150.) Accordingly, a defendant’s right to counsel is prejudiced when government
misconduct requires his or her retained counsel to withdraw, even if a competent
replacement is obtained. (Boulas v. Superior Court, supra, 188 Cal.App.3d at pp. 429-
430.) When counsel is appointed rather than retained, “the parties enter into an attorney-
client relationship which is no less inviolable than if counsel had been retained.” (Smith
v. Superior Court (1968) 68 Cal. 2d 547, 562.)
       It is undisputed Murray engaged in prosecutorial misconduct when he provided
defense counsel with a fraudulent transcript of defendant’s police interrogation while the
plea bargaining process was ongoing. In response to Murray’s misconduct, Hinman filed
a motion to dismiss, and he and defendant waived the attorney-client privilege so they
could testify at the evidentiary hearing. Because of that waiver of privilege, and because
the People’s response to the motion to dismiss contained an unsubstantiated claim that
Hinman had privately admitted defendant did not have a viable defense, the public
defender’s office removed Hinman as defendant’s attorney. Had Murray not distributed
fraudulent evidence during discovery, there would have been no need for defendant’s
motion to dismiss, the waiver of attorney-client privilege, or the motion response that
claimed Hinman had stated defendant did not have a viable defense. Therefore, it is


                                             9.
abundantly clear Murray’s prosecutorial misconduct directly led to defendant losing
Hinman as his trial counsel.
       In People v. Noriega (2010) 48 Cal. 4th 517, 523-524, our Supreme Court
acknowledged that, while a trial court could remove an appointed attorney over a conflict
of interest, the improper removal of an indigent defendant’s appointed counsel posed a
threat to the defendant’s constitutional right to counsel. There is simply no realistic
difference between government action that improperly removes a defendant’s counsel
directly and government misconduct that necessarily leads to a defendant’s counsel being
forced to withdraw. In both scenarios government misconduct leads to the loss of a
defendant’s original counsel, and in both scenarios the defendant’s right to counsel had
been prejudiced.
       Further, even if privilege considerations had not compelled the removal of Hinman
as defendant’s trial counsel, Murray’s misconduct also inflicted irreparable damage to
Hinman and defendant’s attorney-client relationship. By providing Hinman with
fabricated and deeply incriminating evidence during plea negotiations, Murray caused
Hinman to use that fraudulent evidence to attempt to convince defendant to settle the
case. It would be extremely difficult for defendant to trust his own trial counsel after
being presented with false evidence and advised to settle. Indeed, defendant testified he
was comfortable going to trial with Hinman as his attorney before Hinman approached
him with falsified evidence, at which point defendant “[did not] even trust in [his]
attorney anymore.”
       In that sense, this case strongly resembles Barber v Municipal Court (1979) 24
Cal. 3d 742. In Barber, a group of protesters, including an undercover police officer, was
arrested following a demonstration at a nuclear power plant. (Id. at pp. 746-747.) The
prosecutor did not inform defense counsel the undercover officer was a police agent, and
the officer subsequently attended attorney-client strategy meetings with the other
defendants. (Id. at p. 748.) Upon being informed of the officer’s true identity by the trial


                                             10.
court, defense counsel moved for dismissal, but the trial court denied the motion. (Id. at
pp. 749-750.) The matter was appealed to our Supreme Court, which ordered the charges
dismissed. (Id. at pp. 756-760) In support of its order, the court held that the
government’s intrusion into the attorney-client relationship had prejudiced the defense by
eroding the defendants’ trust in their counsel and causing the defendants to be unwilling
to fully cooperate with their attorney, who they feared was serving as an agent of the
state. (Id. at p. 756.)
       While Murray did not insert an undercover agent into defendant’s meetings with
Hinman, he did provide fraudulent and material evidence to Hinman that Murray either
knew or should have known Hinman would discuss with defendant. Once the fraudulent
nature of that evidence was revealed, defendant, like the defendants in Barber, was
justified in having suspicions as to whether his attorney was representing defendant’s
interests or acting as an agent of the state by presenting falsified evidence to defendant
and simultaneously advising defendant to settle the case. This interference with the trust
aspects of the attorney-client privilege was prejudicial under Barber.
       By contrast, the People’s reliance on People v. Uribe, supra, 199 Cal. App. 4th 836
is again misplaced as it is readily distinguished. In Uribe, the Sixth Appellate District
had previously reversed a defendant’s conviction due to a Brady (Brady v. Maryland
(1963) 373 U.S. 83) violation, and upon retrial the trial court dismissed the charges
against the defendant after the prosecutor perjured himself during a hearing concerning
the prior Brady violation. (Uribe, supra, at pp. 840-841.) The court reversed the
dismissal, holding the defendant had not been prejudiced, as the false testimony
concerned a violation for which the defendant had already been granted a new trial. (Id.
at pp. 872-874.)
       In this case, however, Murray’s misconduct did not relate to an ancillary
proceeding concerning an issue for which there had already been an appropriate remedy.
Instead, it was misconduct that severed the trust in defendant’s attorney-client


                                             11.
relationship, necessitated defendant waiving his attorney-client privilege, and led to the
removal of counsel that defendant was comfortable with. Accordingly, the government’s
misconduct severely and prejudicially interfered with defendant’s right to counsel.
IV.    Dismissal is an Appropriate Sanction for the Prosecutor’s Misconduct
       The People also assert on appeal that, even if Murray engaged in outrageous
prosecutorial misconduct, dismissal was not an appropriate sanction. We disagree. In
support of its argument, the People cite United States v. Morrison, supra, 449 U.S. 361 in
which the court held the following:

       “Our approach has thus been to identify and then neutralize the taint by
       tailoring relief appropriate in the circumstances to assure the defendant the
       effective assistance of counsel and a fair trial. The premise of our prior
       cases is that the constitutional infringement identified has had or threatens
       some adverse effect upon the effectiveness of counsel’s representation or
       has produced some other prejudice to the defense. Absent such impact on
       the criminal proceeding, however, there is no basis for imposing a remedy
       in that proceeding, which can go forward with full recognition of the
       defendant’s right to counsel and to a fair trial. [¶] More particularly, absent
       demonstrable prejudice, or substantial threat thereof, dismissal of the
       indictment is plainly inappropriate, even though the violation may have
       been deliberate.” (Id. at p. 365.)
       Based on this language, the People posit that dismissal was inappropriate in this
case, as the proceeding could have “go[ne] forward with full recognition of the
defendant’s right to counsel and to a fair trial” after the transcription fabrication was
revealed. (United States v. Morrison, supra, 449 U.S. at p. 365.) The People fail to note,
however, that the court explicitly held in that same excerpt that dismissal was
inappropriate only in the absence of “demonstrable prejudice” that “has had or threatens
some adverse effect upon the effectiveness of counsel’s representation or has produced
some other prejudice to the defense.” (Ibid.) Accordingly, there is no need to prove a
proceeding could not go forward with full recognition of a defendant’s right to counsel if
it can be established that prejudice has already occurred.




                                             12.
       Indeed, while the People go to great lengths to establish defendant’s right to a fair
trial was not prejudiced by Murray’s misconduct, they fail to address the fact Morrison
applies to “the criminal proceeding” as a whole. (United States v. Morrison, supra, 449
U.S. at p. 365.) Accordingly, prejudice occurring during the plea negotiating process can
be, and has been, sufficient to support a sanction of dismissal. (See People v. Moore,
supra, 57 Cal.App.3d at pp. 441-442 [interference with defendant’s right to counsel
during plea negotiations merits dismissal]; Boulas v. Superior Court, supra, 188
Cal.App.3d at p. 433 [premising a plea offer on defendant firing counsel merits
dismissal]; Morrow v. Superior Court, supra, 30 Cal.App.4th at p. 1255 [eavesdropping
on attorney-client communication following a plea offer merits dismissal].)
       Here, as we have explained, the defense was plainly prejudiced by Murray’s
dissemination of a falsified transcript during the plea negotiating process, and defendant’s
right to counsel was prejudiced by the need to remove Hinman as defense counsel, which
was a direct consequence of Murray’s misconduct. These are obvious examples of
prejudice. As the People have failed to present any authority establishing dismissal is
inappropriate in cases involving actual, demonstrated prejudice, dismissal is an
appropriate sanction under Morrison.
       In addition to this vindication of defendant’s rights, the trial court’s access to the
sanction of dismissal also serves as a potent deterrent to government misconduct. In
Barber v. Municipal Court, supra, 24 Cal. 3d 742, our Supreme Court held the insertion
of undercover agents into attorney-client strategy sessions required dismissal, as “[t]he
exclusionary remedy is … inadequate since there would be no incentive for state agents
to refrain from such violations. Even when the illegality is discovered, the state would
merely prove its case by the use of other, untainted evidence. The prosecution would
proceed as if the unlawful conduct had not occurred.” (Id. at p. 759.)
       Again, while Murray did not insert an undercover agent into defendant’s meetings
with Hinman, he did provide fraudulent and material evidence to Hinman that Murray


                                             13.
either knew or should have known Hinman would discuss with defendant. Once the
fraudulent nature of that evidence was revealed, defendant, like the defendants in Barber,
was justified in having suspicions as to whether his attorney was representing defendant’s
interests or acting as an agent of the state by presenting falsified evidence to defendant
while simultaneously advising defendant to settle the case.
       Further, as in Barber, any remedy short of dismissal fails to provide “incentive for
state agents to refrain from such violations.” (Barber v. Municipal Court, supra, 24
Cal.3d at. p. 759.) Had defendant pled guilty before Hinman confronted Murray about
the falsified evidence, it is unlikely Murray’s flagrant misconduct would have ever come
to light. If the sole penalty for attempting to induce a plea agreement through fraudulent
evidence is to simply discard the fraudulent evidence and continue the proceedings, “the
state would merely prove its case by the use of other, untainted evidence,” and “[t]he
prosecution would proceed as if the unlawful conduct had not occurred.” (Ibid.) Indeed,
if the People’s proposed remedy were adopted, the only result of the prosecution’s gross
misconduct would have been the loss of defendant’s attorney and the replacement of the
prosecutor. Such a result would do little to deter future misconduct and nothing to
vindicate defendant’s constitutional rights.
       Therefore, as the facts of this case plainly demonstrate prejudice, dismissal of the
charges against defendant was an appropriate sanction under Morrison. Additionally, as
merely excluding the fraudulent evidence would do nothing to deter future misconduct,
dismissal of the charges against defendant was also an appropriate sanction under Barber.
Given the trial court’s discretion in dismissing a criminal case for outrageous government
misconduct, we simply cannot conclude the trial court abused that discretion by
employing a legally appropriate sanction, as the application of an appropriate sanction is
not “arbitrary, capricious, or patently absurd.” (People v. Shaw, supra, 64 Cal.App.4th at
p. 496.) Accordingly, we affirm.




                                               14.
                                  DISPOSITION
     The dismissal is affirmed.

                                                ___________________________
                                                                    PEÑA, J.
WE CONCUR


 ________________________________
DETJEN, Acting P.J.


 ________________________________
SMITH, J.




                                      15.